DECISION
The application of the above-named defendant for a review of the sentence for Count I, Sexual Assault, 20 years; Count II, Burglary, 10 years to be served concurrently and the Petitioner was designated as non-dangerous for parole eligibility imposed on March 16, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Paul Ewers of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.